Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating various prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to petitioner’s inmate account. With respect to petitioner’s request that he be restored to the status he *1468enjoyed prior to the disciplinary determination, “inmates have no constitutional or statutory right to their prior housing or programming status” (Matter of Hamilton v Bezio, 93 AD3d 1049, 1050 [2012]; see Matter of Sykes v Fischer, 98 AD3d 769, 769 [2012]). Accordingly, petitioner has received all the relief to which he is entitled and this proceeding must be dismissed as moot (see Matter of Toliver v Fischer, 114 AD3d 984, 984 [2014]).
Peters, P.J., Stein, McCarthy, Rose and Clark, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.